IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         April 29, 2015 Session

                        CONNIE L. WATSON v. RUBY ANNE PIKE

                     Appeal from the Chancery Court for Bradley County
                        No. 2012CV225      Jerri Bryant, Chancellor


                    No. E2014-02057-COA-R3-CV-FILED-APRIL 29, 2015


This is an appeal from an order granting a new trial in a Will contest proceeding initiated by
the appellant, Connie Louise Watson (“Watson”), seeking to invalidate the Last Will and
Testament executed by her father, Noah Richard Earls, Sr. (“Decedent”), in which the
appellee, Ruby Anne Pike (“Pike”), was appointed the Decedent’s Personal Representative
and Executrix of his estate. Because the order on appeal contemplates further proceedings
in the Trial Court, it is not a final order and we have no jurisdiction to consider this appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

T HOMAS R. F RIERSON, II, J., C HARLES D. S USANO, J R., C.J., AND D. M ICHAEL S WINEY, J.

Sarah E. Kennedy, Athens, Tennessee, for the appellant.

Bert H. Bates, Cleveland, Tennessee, for the appellee.

                                    MEMORANDUM OPINION 1

       The Decedent executed a Last Will and Testament on March 29, 2010, leaving
portions of his estate to his three children, Pike, Watson and their brother, Noah Richard
Earls, Jr. On June 10, 2010, Decedent executed a Codicil to his March 29, 2010 Will in
which he disinherited Watson except for $2,500.00 which Decedent characterized as


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
reimbursement “for land taxes she assisted me in paying for 2008 and 2009.” On December
13, 2010, following the death of Noah Richard Earls, Jr., Decedent executed a new Will
which completely disinherited Watson, leaving her nothing, not even the $2,500.00
previously mentioned in the June 10, 2010 Codicil to the March 29, 2010 Will. The
December 13, 2010 Will appointed Pike as Decedent’s Personal Representative and
Executrix of his estate.

        Following the Decedent’s death, Pike offered the December 13, 2010 Will for probate.
Watson filed a Notice of Contest in the probate action asking that the Trial Court certify for
a jury trial the issue of the validity of the December 13, 2010 Will, “or any earlier dated Last
Will and Testament, if applicable.” Pike filed a motion to dismiss Watson’s Will contest on
the basis that she lacked standing to contest the December 13, 2010 Will because under the
prior March 29, 2010 Will and June 10, 2010 Codicil, Watson would still be entitled to no
part of Decedent’s estate as she was disinherited by Decedent under those prior instruments.
Upon review of Pike’s motion to dismiss, the Trial Court certified for a jury trial Watson’s
Will contest as to all “competing instruments.” The Trial Court concluded that it was “a jury
question for the jury to decide which wills and codicils taken together constitute the
[D]ecedent’s last valid will and testament.” The Trial Court further concluded that Watson
had standing to pursue the Will contest because she would have inherited under the terms of
the March 29, 2010 Will.

       A jury trial was held concerning the Will contest, and the jury concluded that both the
December 13, 2010 Will and the June 10, 2010 Codicil to the March 29, 2010 Will were
procured by undue influence and therefore invalid. Pike timely filed a motion for new trial
and motion to alter or amend the judgment. By order entered on September 22, 2014, the
Trial Court granted a new trial in the Will contest on grounds that “the weight of the
evidence is against the jury’s verdict on the issue of [Decedent] receiving independent advice
and being free from undue influence at the time of the execution of the will.” The Trial
Court also specifically stated in the order granting a new trial that Watson had “standing to
challenge the will in this case,” thereby rejecting one of the arguments made by Pike in her
post-judgment motions.

        Watson filed a Notice of Appeal from the September 22, 2014 order. After reviewing
the record for this appeal, and receiving from the parties competing applications for
permission to appeal filed pursuant to Rule 9 of the Rules of Appellate Procedure seeking
review of the September 22, 2014 order, this Court learned that there was no final judgment
entered in the Will contest. Watson was directed to show cause why this appeal should not
be dismissed as premature. In her response to the show cause order, Watson conceded that
the September 22, 2014 order is not a final judgment from which an appeal as of right would
lie, but asked this Court to allow the appeal to proceed so that the issues presented by this



                                              -2-
case may be considered along with the issues raised in the Rule 9 applications for
interlocutory appeal filed by the parties.

       The Rule 9 applications for permission to appeal from the September 22, 2014 order
have both been denied by this Court. See Watson v. Pike, No. E2015-00115-COA-R9-CV
(Tenn. Ct. App., Eastern Section, Apr. 2, 2015) (order); Watson v. Pike, No. E2015-00116-
COA-R9-CV (Tenn. Ct. App., Eastern Section, Apr. 7, 2015) (order). As such, their
pendency no longer provides a basis upon which to argue for the continuation of this appeal.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
This Court does not have subject matter jurisdiction to adjudicate an appeal if there is no
final judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless
an appeal from an interlocutory order is provided by the rules or by statute, appellate courts
have jurisdiction over final judgments only.”).

       Because it is clear that there is no final judgment in this case “adjudicating all the
claims, rights, and liabilities of all parties,” Tenn. R. App. P. 3(a), this appeal is dismissed.
Costs on appeal are taxed to the appellant, Connie L. Watson, and her surety, for which
execution may issue if necessary.




                                                           PER CURIAM




                                               -3-